Case 1:17-cr-00106-CCB Document 615-8 Filed 11/04/20 Page 1 of 2

7 Vibe om A die .
Daniel T Hers} tt, ust

9. any ties ; y- thse PR ib BEoc Document-525 Filed, oRfamtLe: peasant x

Medical Center for Feder! Prisoners

P.O. Box 400g. -
Springfield, Missouri 65801-4900

Oe Ber Bos. 4 Pe Re
| rng

~
uw}
Cour Ger, ie

mee
a bet tied

SEP Q & 2019 4

Palm army ne
BINS MO

Ck Aeruve. Ll ; take J LsBc& Tod 2,

Chambers FD
Bafteo.- MD. 2/2028

W- op-010¥

2i201-260Se9 deter bh lle abot duanh

 
 

 

 

 

 

 

 

 

 

 

 

 

 

MEL ES a pL cae

 

LE. Atactew- Suet BEo fe BP ae

 

 

2 Kho Fablmnr Fen « Lh, Oboe Lye Luge. Uunon

 

 

These bee Ceska “ee eA Aipetibong pri LYELL cuvrbives
Ge, jodl Anehiboure “turiags. Viper Vain fir 7

 

 

o A

 

 

 

 

[UWiikle Bree 2 vy of He co BATES

 

fa a aE wee ttleaaed B He Sea Lon Lh

 

 

 

 

 

 

 

 

 

 

 

 

 

Thuk You ft pecs Leow Tour bourr
FLED» ¥__EWERED
LOpgE) —___ RECEIVED -
— a ittley
: Leal LA lors

 

ee Lan Mbt

 

 

 

 

 

 

 

 

 

 
